Citation Nr: 0420987	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from March 1941 to 
December 1941.  He died in December 1999.  The appellant is 
the veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied entitlement to service 
connection for the cause of the veteran's death.

In July 2003, the Board remanded this case to insure due 
process regarding the VCAA notice and duty to assist 
obligations.  

In July 2004, the Board granted the representative's motion 
to advance the appellant's case on the Board's docket based 
upon her age.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In January 2003 and August 2003 the RO issued a VCAA notice 
letter to the appellant in connection with her claim which 
together are substantially compliant with Quartuccio, supra.

During the veteran's lifetime, service connection had been 
granted for status post brain vessel hemorrhage secondary to 
encephalopathy with chronic brain syndrome, cephalgia, 
anxiety and depression, evaluated as 100 percent disabling 
from March 18, 1998.  He was also rated 30 percent disabled 
from bilateral homonymous quadrantanopsia.  He had been in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU) continuously from March 5, 1991 
through March 17, 1998.  

A certified copy of the veteran's death certificate shows 
that he died in December 1999.  The immediate cause of death 
was recorded as mesenteric infarction due to or as a 
consequence of atherosclerotic vascular disease.  Kidney 
failure from atherosclerosis was listed as a condition 
contributing to death but not related to the cause of death.  
An autopsy was not conducted.

The appellant contends, in essence, that the veteran's death 
is related to his service-connected brain disability on a 
direct basis or on a contributory basis.  The record shows 
that the RO obtained medical records but that no medical 
opinion was obtained.  The representative argued that the 
complexity of the case supported referral of the case to an 
independent medical expert.  

Under the current case law interpreting the applicable 
provisions of the VCAA, a medical opinion is necessary for an 
informed determination in this case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Advisory medical opinions 
of the type requested are discretionary and the RO or the 
Board may obtain them.  The evidentiary record otherwise 
contains no competent medical opinion referable as to whether 
the service connected brain disability constituted a causal 
or aggravating factor resulting in the veteran's death.

The record shows that the representative has argued 
alternatively that the appellant should receive dependency 
and indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  However, the December 
2000 rating decision, the statement of the case and 
supplemental statement of the case did not address this 
theory of entitlement on the merits.  The Board observes that 
38 C.F.R. § 3.22 was amended during the appeal period, so the 
version more favorable to the appellant should apply.  See 
VAOPGCPREC 3-00.  This is an inextricably intertwined issue, 
as it would provide substantially the same benefit sought 
under a different theory of entitlement.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his brain disability prior to 
his death.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports, particularly, any 
medical opinion identified as supporting 
the appellant's claim.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should refer the claims 
file and all accumulated and associated 
records therewith to a VA specialist in 
cardiovascular disorders, including on a 
fee basis of necessary, for the purpose 
of addressing the following medical 
issues:

(a) Is it at least as likely as not that 
the veteran's service-connected status 
post brain vessel hemorrhage, rated 100 
percent prior to his death, adversely 
affected his cardiovascular disease so as 
to aggravate any cardiovascular disorder 
he had prior to death?

(b) Is it at least as likely as not that 
the service-connected status post brain 
vessel hemorrhage rendered the veteran 
less capable of resisting the adverse 
effects of cardiovascular disease thereby 
accelerating his death?

Any opinions rendered by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, including development 
authorized under 38 C.F.R. § 3.328 if 
deemed warranted, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death, and adjudicate the 
intertwined claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22, applying the more 
favorable version of the regulation.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

